UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

APR 16 2001

Linda L. Harant
Deputy County Attorney
Office of the Pinal County Attorney
Civil Division
P.O. Box 887
Florence, Arizona 85232
Dear Ms. Harant:
This is in response to your letter to Kenneth R. Warlick, former Director of the Office of Special
Education Programs (OSEP), written on behalf of school districts and schools in the Pinal
County Special Education Consortium and other schools in Pinal County serving Indian children
residing on reservations. Your specific inquiry concerns whether the regulations implementing
Part B of the Individuals with Disabilities Education Act (Part B), at 34 CFR w
governing the appointment of surrogate parents are applicable to public agencies responsible for
ensuring the provision of a free appropriate public education (FAPE) to these children. Under
Part B, a public agency must ensure that the rights of a child with a disability are protected if (1)
no parent, as defined at 34 CFR w
can be identified; (2) the public agency, after
reasonable efforts, cannot discover the whereabouts of a parent; or (3) the child is a ward of the
State under the laws of that State. 34 CFR w
If any of these situations is present, the
"duty" of the public agency includes the assignment of an individual to act as a surrogate for the
parents. The public agency must have a method for determining whether a child needs a
surrogate parent and for assigning a surrogate parent to the child. 34 CFR w
As we understand your specific inquiry, since a tribal government is not included in the
definition of State applicable to Part B of IDEA as defined by the regulation at 34 CFR w
you question whether a surrogate parent would need to be appointed if a child is made a ward of
a tribal court. As you point out, because of the absence of a reference to tribal government in the
definition of the term State in the Part B regulations, a child who is a ward of a tribal court is not
considered a ward of the State under 34 CFR w
However, this is not a sufficient
basis for relieving the public agency of its responsibility of ensuring that the rights of the
children described in your inquiry are protected through the appointment of a surrogate parent if
the appointment is deemed appropriate. As noted above, under 34 CFR w
a public
agency must also ensure that the rights of a child are protected if no parent can be identified or
the public agency, after reasonable efforts, cannot discover the whereabouts of a parent. In cases
where the child is a ward of the tribal court and the parent's right to make educational decisions
has been terminated or transferred by the tribal court to another individual, the public agency
must determine whether a parent as defined at 34 CFR w
can be identified.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the N a t i o n

Page 2 - Linda L. Harant
According to your letter, a child's wardship status results in the child's being in the custody, care
and control of a tribal social services agency. Physical custody may be given to an individual,
often a relative of the child. The courts usually give authority to make medical and educational
decisions either to the individual into whose physical care the child is given, or for those students
who are placed in a facility operated by the social services agency, to an identified agency
caseworker. In both these situations, it appears that the parent's right to make educational
decisions has been terminated. If no parent can be identified, it is Pinal County's responsibility
to ensure that the surrogate parent requirements at 34 CFR w
are met. Nothing in Part B
prevents Pinal County from assigning the individual selected by the tribal court to make
educational decisions for the child to act as a surrogate parent assuming that individual meets the
criteria in 34 CFR w
In addition, nothing in Part B prevents the public agency from
appointing an individual who is a member of the child's Indian tribe as a surrogate parent
assuming that person meets the criteria set out in 34 CFR w
For those children in the physical custody of an individual such as a relative, who has authority
to make medical and educational decisions for the child, the public agency may determine that a
surrogate parent is not needed. In determining whether the surrogate provisions of Part B are
applicable, a public agency must ascertain, as a threshold matter, whether a parent, as defined at
34 CFR w
can be identified. Under the Part B definition of parent, parent means:
(1)
(2)
(3)

A natural or adoptive parent of a child;
A guardian but not the State if the child is a ward of the State;
A person acting in the place of a parent (such as a grandparent or stepparent with
whom the child lives, or a person who is legally responsible for the child's welfare); or
(4) A surrogate parent who has been appointed in accordance with w
34 CFR w

Paragraph (b) explains further that a State may allow foster parents to act as parents under Part
B, unless State law prohibits them from doing so, but the following conditions must be satisfied.
The natural parent's authority to make educational decisions on the child's behalf must be
extinguished under State law. 34 CFR w
The foster parent must have an ongoing,
long-term parental relationship with the child, must be willing to make educational decisions
required under Part B, and must have no interest that would conflict with the interests of the
child. 34 CFR w
As explained in the comments and responses on the proposed
regulations in the Analysis of Comments and Changes to the final Part B regulations, published
as Attachment 1, at 64 Fed. Reg. at 12616:
In situations where a child who is a ward of the State has a foster parent who meets the
definition of parent in w
and the foster parent is acting as the parent, the public
agency should determine if there is a need for a surrogate parent, and whether further
steps are necessary to ensure that the rights of the child are protected. In most cases
where the foster parent meets the definition of a parent and is acting as the parent, there
would be no need to appoint a surrogate, unless the agency determined that in the
particular circumstances of the case a surrogate was necessary to ensure that the rights of
the child were protected.

Page 3 - Linda L. Harant
If the child is a ward of the tribal court and the individual with whom the child is living does not
fit within the definition of a "parent", the public agency then would need to appoint a surrogate
parent. If the child is a ward of the tribal court and placed in a facility operated by the social
services agency, the public agency would need to determine whether the child needs a surrogate
parent and to assign an individual to act as a surrogate if one is needed.
Section 300.515(c) of the Part B regulations sets out the criteria for selection of surrogates. In
general, paragraph (c)(2)(i) provides that, except under paragraph (c)(3), the person selected as
surrogate may not be an employee of the SEA, the LEA, or any other agency that is involved in
the education or care of the child. 34 CFR w
However, under paragraph (c)(3),
a public agency may select as surrogate "a person who is an employee of a nonpublic agency that
only provides non-educational care for the child and who meets the standards in paragraphs
(c)(2)(ii) and (c)(2)(iii) of this section." Under these criteria, the person selected as surrogate
must have "no interest that conflicts with the interests of the child he or she represents" and
"knowledge and skills that ensure adequate representation of the child." 34 CFR
w
Therefore, it may be possible for a designated employee at the social
service agency, if that social service agency is a nonpublic agency that only provides noneducational care for the child, to be appointed as the child's surrogate parent if that individual
meets the criteria in 34 CFR w
We hope that you find this explanation helpful. If we can be of further assistance, please contact
Dr. JoLeta Reynolds of OSEP at (202) 205-5507 or Sarah Willis, the BIA Part B State contact in
the Monitoring and State Improvement Planning Division, at (202) 205-8658.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
CC:

Dr. Angelita Felix, Director
Bureau of Exceptional Education, BIA
Lisa Graham Keegan, Superintendent of Public Instruction
Arizona Department of Education

